DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on 15 November 2021.
The application has been amended as follows: 
Claim 11: 
"wherein the memory is programmed to enable the controller to execute the following step after the ceasing the flow of the precursor and before the evacuating of the reaction chamber by moving the susceptor to the load/unload chamber: exposing the substrate to the precursor in the reaction chamber for a soak period"

Allowable Subject Matter
Claims 2, 4-8,10-16 and 22-25 allowed.
The following is an examiner’s statement of reasons for allowance:  Although it is known in the art to provide curved and/or slanted surfaces to guide gas flow as part of a gas-phase chemical reactor as taught by prior art references Mizuno and Kudo, they do not fairly suggest a guide, other than an interior surface of the reactor, as specifically claimed in combination with the other features of the gas-phase chemical reactor.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KARLA A MOORE/Primary Examiner, Art Unit 1716